Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a skin care composition comprising a relatively narrow range of Thermus thermophilus ferment, and silybin. The instant invention is a continuation of application 15/593,509, which was allowed, but the issue fee was never paid; as such, the instant claims are identical to the previously allowed claims of the parent application. Therefore, the prosecution history, and reasons for allowance of the previously allowed application 15/593,509 are germane to the instant claim set.
Briefly, although some of the prior art broadly describe composition comprising the ferment of T. thermophilus and silybin (also referred to as silibinin and silymarin), the prior art provides for both of these in long “laundry lists,” that do not provide the ordinary artisan with direction that the claimed combination would be obvious; furthermore, there is nothing in the prior art to suggest that the claimed combination could be optimized based upon “routine optimization,” since there is no clear starting point for the combination of these two ingredients. See MPEP 2144.05.
Additionally, although the both T. thermophilus ferment and silybin can be considered “natural products,” under the most recent 35 USC 101 guidance, the preamble indicates that the composition is for “skin care,” which limits the composition to particular physical forms that are not considered natural.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651